Beasley, Presiding Judge,
dissenting.
I respectfully dissent.
*169The trial court granted the motion to suppress the items found on the person of Dills because it found that the search warrant did not sufficiently describe Jeff Dills so as to allow search of him at a place other than on the named premises, his residence. But a warrant satisfies the particularity requirement of the Fourth Amendment if it identifies a person by name. See Thrall v. State, 122 Ga. App. 427, 429 (1) (177 SE2d 192) (1970) (“a . . . warrant [naming a person] does particularly describe the person to be searched where that person is using the name [given]. A physical description is [unnecessary].”
Nevertheless, the validity of the search and seizure in this case does not rise or fall on its authorization by the search warrant. Assuming for the sake of argument that the warrant did not authorize a search of Dills outside of his premises, but not conceding so, the officer was constitutionally authorized to search the pocket and seize the bottle independent of the search warrant.
The search warrant was for “[t]he person and premises of Jeff Dills and Angela Dills.” The residence was described in the search warrant and directions were given to its location. The warrant stated that the magistrate found probable cause to believe that the personal property which was to be sought and seized “is presently located on the person, premises, or property described above.” The contraband and evidence of crime that were specifically to be found and seized were drugs, scales, packaging, “recorders” [sic] of transactions, and currency. Obviously, at least the drugs, records, and currency could very well be on the person rather than separate from the person and located only somewhere on the premises.
As shown in the officer’s affidavit upon which the search warrant was based, the police had information on at least eight different occasions, from seven individuals, that Dills possessed and distributed methamphetamine and marijuana over a several-year period of time up to the incident for which he was arrested. In addition, a confidential informant obtained marijuana from Dills at his residence in a controlled purchase. Another confidential informant saw methamphetamine obtained by a companion from Dills at his residence, and yet a third twice saw methamphetamine obtained from Dills at his residence and Dills told this informant that he would sell methamphetamine to him. A fourth informant had purchased methamphetamine from Dills and had seen it at his residence on numerous occasions. A fifth source also divulged information regarding drug sales at Dills’ home. A sixth source saw Dills distribute methamphetamine to third persons at least three times. At least one of the sales was outside the residence, when Dills was in his vehicle.
Armed with this information and the warrant, the officers went to the Dill residence, but Dills was not at home. He was working on *170the construction of a home (not owned by him) about one and one-half miles away. The police went there to get him to come home while they searched his residence. He agreed to do so and asked first to secure the premises he was working on and to drive his truck home. Permission was granted, but the officers wanted to be sure he had no weapons because, for one thing, an officer would be accompanying him in Dills’ vehicle. So Dills was asked if he had any weapons. He said no but an officer asked him to empty his pockets. He emptied one, which revealed $1,999. He took off his carpentry belt and began to walk off.
The officer noticed a bulge in one pocket and told him he had to empty all his pockets. Dills pretended to do so but the bulge was still there. So the officer patted him down, felt the bulge, knew that it felt like some type of bottle and from experience knew that illegal drugs were kept in bottles. The officer reached in and seized the bottle. In response to inquiry, Dills said it was “speed,” which it was and which in part he is charged with.
A related concept to analyzing this search is the “plain feel” doctrine.
Under the “plain feel” doctrine, an officer can seize contraband which is plainly identified through the officer’s sense of touch during a valid Terry pat-down. If a police officer lawfully pats down a suspect’s outer clothing and feels an object whose contour or mass makes its identity immediately apparent, there has been no invasion of the suspect’s privacy beyond that already authorized by the officer’s search for weapons; if the object is contraband, its warrantless seizure would be justified by the same practical considerations that inhere in the plain-view context.
(Citations and punctuation omitted.) Boatright v. State, 225 Ga. App. 181, 182 (1) (483 SE2d 659) (1997). The officer plainly felt that what Dills refused to reveal was a pill bottle which is commonly used to carry drugs. This fact was in harmony with the other information the officer had about Dills, insofar as methamphetamine possession and distribution were concerned.
Howard v. State, 220 Ga. App. 579, 582 (1) (469 SE2d 746) (1996), held admissible drugs found in a “hard object” discovered in defendant’s groin area, which the officer did not testify felt like a weapon, where the defendant acted suspiciously about the object and there was a sense of urgency to the circumstances.
Drug container evidence was held admissible in Seaman v. State, 214 Ga. App. 878, 879 (2) (449 SE2d 526) (1994). During a pat-down an officer felt and then saw a corner of a clear plastic baggie in *171defendant’s pocket. The officer, who had no information this person was a drug possessor, testified that drugs are usually kept in clear plastic baggies. Inapposite is Brown v. State, 269 Ga. 830, 832 (2) (504 SE2d 443) (1998), where “[t]here was no testimony by the officer that due to prior experience he knew contraband could be carried in or attached to the type of paper Brown dropped [cits.].”
Decided March 19,1999.
Roger Queen, District Attorney, Abernathy & Ballinger, Joe W. Hendricks, Jr., for appellant.
Weaver & Weaver, George W. Weaver, Jeffrey L. Floyd, for appellee.
The combination of the information received from the informants, Dills’ furtive conduct in not emptying the pocket with the bulge, and the feel of the bottle contour during a pat-down (which pat-down has not been challenged) makes the probable cause in the instant case even more substantial and compelling. What transpired, plus the nature of the items to be seized, plus the information which the officers had as set out in the affidavit, presented a probable cause basis for searching the pocket and seizing the bottle. Exigent circumstances necessitated the search at that point, as the item which Dills tried to hide would most undoubtedly disappear during the trip back to Dills’ residence, if the officers waited to search him until he was at home. The officer was authorized to assure that Dills had no weapon, as they were about to let him drive his truck home, with an accompanying officer, to assist in the house search. The officer suspected that the bulge in Dills’ pocket, which item he resisted removing and retained undisclosed when asked to empty his pockets, contained drugs, as experience told the officer that drugs are kept in bottles.
The order suppressing the evidence was in error.
I am authorized to state that Judge Andrews joins in this dissent.